CONNER, Chief Justice.
Thig appeal is from an instructed verdict and judgment in favor of appellee bank in the sum of $20,499, with interest thereon at the legal rate from the date of the judgment.
The facts out of which the litigation grew are in briefest form as follows:
On January 2, 1923, George W. Armstrong was insolvent, and had pending an application in the proper bankruptcy court to be discharged from the payment of his debts. He was'possessed of a large amount of property, and was largely indebted. Among other debts listed by him in the proceedings was an indebtedness aggregating $21,50-9 due the Fort Worth State Bank. Believing that, if given time, he could realize enough out of the large property scheduled to more than discharge his indebtedness, which he was desirous of doing, he, on that day, to wit, January 2,1923, induced his friend, John H. Kirbv, to borrow from the State Bank $20,000 with which to buy in the bankrupt stock, sell the same under favorable conditions, deduct all expenses and charges incurred, and deliver back to Armstrong all of the property left, with which Armstrong proposed to pay all of his debts, regardless of his discharge in bankruptcy.
With such end in view, Armstrong approached the president of the Fort Worth State Bank; and, to induce the desired loan to Kirby, proposed that he would agree to pay to the bank said listed indebtedness to it if the bank would loan to Kirby the necessary $20,-OOO. The bank agreed to the proposition, loaned Kirby the $20,000 for which he gave his promissory notes and which he later paid in full. In a few days after the loan to Kirby, Armstrong on, to wit, January 18, 1923, gave his note to the State Bank as he had promised to do for $21,500 covering the aggregate amount of his indebtedness to that bank. A few days later Kirby indorsed this note as an accommodation to Armstrong.
The note for $21,500 last above referred to was extended by the State Bank from time to time, and by payment reduced to the sum of $17,000, when it was by formal transfer of the state bank commissioner, who had in due form liquidated the assets of the Fort Worth State Bank, conveyed the said $17,000 note, together with other assets of the bank, to the appellee American Bank & Trust Company.
Kirby not only indorsed the $21,500 note when given, but also all renewals thereof until March 7, 1929, when, pressed for payment by appellee bank, Kirby secured another extension by executing his four promissory notes, each in the sum of $4,250, payable in 6, 12, 18, and 24 months. The first of these notes not having been paid at maturity, all were declared to be due by virtue of accelerating clauses, and the whole constitutes the foundation of appellee American Bank & Trust Company’s action.
Armstrong did not sign the four notes executed by Kirby, but had a pending suit against the appellee bank to cancel them, and his suit was consolidated with the suit of appel-lee bank and the two tried as one; the defense of Kirby and Armstrong’s complaint being based on the same state of facts as herein-above noted.
 In disposing of the case, it is only necessary that we notice two contentions in behalf of appellants. It is insisted that the Armstrong note for $21,500 of January 18, 1923, was without consideration and usurious, and that the taint of usury inhered in all subsequent renewals, including those sued on in this action. It is further insisted that Kirby was a mere accommodation maker of all notes indorsed or made by him, of which the appellee bank had due notice.
We think the questions so presented must bev disposed of adversely to appellants. The real consideration for Armstrong’s nóte of $21,500 was his moral obligation to pay to the State Bank his indebtedness. It was not given as payment of interest on the notes given by Kirby for the $20,000, and the mere fact that the promise to pay this note may have incidentally operated, if it did so, as an inducement to the State Bank to make the Kirby loan, is not material.
It was determined in what may be termed a companion suit that a note given in renewal of an indebtedness discharged in bankruptcy is based on, and supported by, a sufficient consideration, and this is true though the note given in reinstatement of all indebtedness was given before the discharge but after the petition in bankruptcy was filed. See Armstrong v. City National Bank of Galveston (Tex. Civ. App.) 16 S.W.(2d) 914; Zavelo v. Reeves, 227 U. S. 625, 33 S. Ct. 365, 57 L. Ed. 676, Ann. Cas. 1914D, 664.
It was also held in another companion case of Armstrong v. Continental National Bank (Tex. Civ. App.) 44 S.W.(2d) 1111, writ refused, that the giving of a note for the amount of a new loan, plus a note for the amount of a note discharged in bankruptcy, did not render the transaction usurious.
It may be admitted that Kirby was an accommodation maker, as by him claimed, and that appellee bank had notice of that fact, but, in addition to the fact that Kirby obtained extensions of Armstrong notes, it is also expressly provided in article 5933, § 29, of the Negotiable Instrument Act, that: “An accommodation party is one who has signed the instrument as maker, drawer, acceptor, or in-*908dorser, -without receiving value therefor, and for. the purpose of lending his name to some other person. Such a person is liable on the ■instrument to a holder for value, notwithstanding such holder at the time of taking the instrument knew him to be only an accommodation party.”
See, also, Camp v. Dallas Nat’l Bank, 36 S.W.(2d) 994, by Section A of our Commission of Appeals, where it is distinctly held that an “accommodation maker of note is liable to holder for value, notwithstanding such holder knew at time of taking note that maker'was only accommodation maker.”
The defense, therefore, that Kirby was an accommodation maker, must also fall, for we find no contradiction to the evidence that ap-pellee bank, in taking over the assets of the Stats Bank, paid dollar for dollar for the $17,000 note in lieu of which the four notes declared upon in this suit were executed.
. The record discloses that Armstrong did not sign the notes declared upon in this suit, but the pleadings of the parties are broad enough to show that be is justly liable thereon, and we And that he. in open court, admitted that he was liable to pay them if Kirby was.
Wá accordingly conclude that the judgment must be in all things affirmed as to both Armstrong and Kirby.